Citation Nr: 0111746	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  94-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
hands and feet, currently rated as 10 percent disabling, to 
include the issue of entitlement to an extraschedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1966 to June 1969.

This appeal is from May 1993 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The former 
decision denied a compensable disability rating for 
dermatophytosis of the hands and the feet.  The latter 
granted a 10 percent rating for dermatophytosis of the hands 
and feet from the date of the claim that the May 1993 rating 
decision adjudicated.

In January 1997, the veteran testified at a hearing before 
the undersigned member of the Board of Veterans' Appeals 
(Board), who the chairman of the Board designated to conduct 
the hearing and decide the veteran's appeal.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  In August 1997, the Board 
remanded the case for further development of the increased 
rating issue.

The Board denied the veteran's increased rating and other 
claims in a December 1999 decision.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Joint Motion for Partial Remand and to Stay 
Further Proceedings [hereinafter Joint Motion], the veteran 
and the Secretary of Veterans Affairs moved for vacatur and 
remand of that part of the Board's December 1999 decision 
that denied an increased rating for dermatophytosis of the 
hands and the feet.  The Joint Motion also sought dismissal 
of the veteran's appeal as it regarded all other claims at 
issue in the December 1999 Board decision.  The Court granted 
the Joint Motion, and the issue of entitlement to increased 
rating for dermatophytosis of the hands and the feet is again 
before the Board.

In January 1997, the veteran testified to the effect that an 
intermittent skin condition affecting parts of his body other 
than the hands and feet was due to exposure to Agent Orange, 
or, alternatively, that his service-connected skin disorder 
is more extensive than is recognized.  As the Board noted in 
December 1999, the hearing testimony and an October 1998 
statement could be construed as a claim of entitlement to 
service connection for a skin disorder other than that 
currently service connected.  The Board renews its referral 
of the question whether the veteran is entitled to service 
connection for a skin disorder medically unrelated to the 
service-connected disorder.

In an informal hearing presentation of February 2001, the 
veteran's representative asserted that VA should consider 
whether the veteran is entitled to an extra-schedular rating 
of his service-connected skin disorder.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  That matter is addressed below.


REMAND

The Joint Motion highlighted factual similarities between the 
instant case and that of Ardison v. Brown, 6 Vet. App. 405 
(1994).  Relying on Ardison, the Joint Motion argued for 
further examination in the instant case.

In the instant case, the veteran last had a VA dermatology 
examination in June 1998.  He then informed the examiner that 
his initial foot rash had spread to his hands and in the past 
10 years involved several toenails, and it was worse in the 
summer.  The June 1998 VA examiner stated clinical findings, 
but not whether the veteran identified the status of the 
condition then as exacerbated or remitted.

In Ardison, the claimant sought an increased disability 
rating for a service-connected skin condition that he 
reported had seasonal exacerbations and remissions.  The 
Court held that it could not evaluate whether the Board's 
findings of fact about the severity of the veteran's skin 
condition were clearly erroneous, because the findings were 
based on an examination during an inactive stage of the skin 
disorder.  The Court found that the Board had failed to 
fulfill its duty to assist (i.e., to cause the RO to satisfy 
the Secretary's duty to assist) the veteran to develop the 
facts in this case by affording him an adequate physical 
examination.  The Court ruled that on remand, the Board must 
provide for an adequate examination during the active phase 
of the veteran's skin disease to satisfy the duty to assist.  
Additionally, the Court found that the Board had not 
responded adequately to the veteran's assertion of 
entitlement, in the alternative, to an increased rating on an 
extra-schedular basis.  The Court vacated and remanded the 
Board's decision for action consistent with the Court's 
opinion.  Id. at 407-09.

The facts of the instant case are sufficiently like those in 
Ardison to warrant remand for similar treatment.  However, 
whereas the last VA examination was in June, about a week 
before Summer by the calendar, it seems likely that 
arrangements for examination during an exacerbation of the 
veteran's dermatophytosis cannot be planned merely by 
reference to the calendar.  The realities and practicalities 
of attempting to examiner an exacerbating and remitting 
disorder during an exacerbation will require the utmost 
flexibility on the part of both VA and the veteran.

The veteran is urged to realize that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the veteran must be prompt and 
diligent in providing information about the status of his 
condition to enable VA to afford him the assistance he needs 
to demonstrate entitlement to an increased rating.

Specifically, the veteran must go promptly to a VA 
dermatology clinic for thorough documentation of any 
exacerbation of his condition.  He must recognize that 
despite the best efforts to afford him an examination for 
compensation purposes during a flare-up, it may prove 
impossible to coordinate available resources with an 
exacerbation of his skin disorder.

Any VA compensation examination in this case must review the 
veteran's claims file and conduct any necessary tests to 
enable the examiner to form an informed opinion on whether 
any existing skin disorder amounts to the spread of the 
service-connected condition.

Whereas the veteran, through his representative, has raised 
the matter of extra-schedular rating, the RO should address 
that matter on readjudication.

Finally, whereas the Board's December 1999 decision is 
vacated, this is a claim pending on the date of enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  All elements of that law apply.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that VA will, if 
practicable, afford him an examination 
during an active phase of his skin 
disease.  Inform the veteran that his 
cooperation by reporting promptly to a VA 
clinic for observation and documentation 
of any flare-up of his skin will 
substantially contribute to the evidence 
in support of his claim.

2.  Ask the veteran for the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who have treated his dermatophytosis of 
the hands and feet since June 1998.  If 
the veteran has received private 
treatment, ask him to provide 
authorization for release of his private 
treatment records, and request them.  If 
any request for private treatment records 
is unsuccessful, notify the veteran and 
his representative so he may obtain and 
submit the records himself.

If the veteran has had VA treatment for 
his dermatophytosis of the hands and feet 
since January 1998, ask him to provide 
the names of the VA medical centers or 
outpatient clinics at which he has had 
treatment during that time, and obtain 
and associate with the file all VA 
treatment records since January 1998.

3.  Ask the veteran to notify the RO 
immediately when he has an exacerbation 
of his dermatophytosis of the hands and 
feet, and, when the veteran so notifies 
the RO, schedule him for a VA dermatology 
examination during an exacerbation or 
active phase of his dermatophytosis of 
the hands and feet to evaluate the 
severity of the condition in each 
location.

Provide the veteran's claims file to the 
examiner.  The examiner is to review the 
dermatological medical records, with 
particular attention to the VA outpatient 
dermatology records of May 1990 to April 
1993 and January 1998, the June 1998 
compensation examination report, and any 
pertinent treatment records hereafter 
associated with the file.  The examiner 
should diagnose any dermatological 
conditions other than dermatophytosis, in 
whatever anatomical location, and state 
whether any positive findings constitute 
the spread the same infectious agent or 
has the same etiology as the service-
connected dermatophytosis.

The utmost in cooperation and flexibility 
by both VA and the veteran will be 
necessary to achieve the object of this 
examination.  The examining facility 
should be fully informed of the unusual 
requirements in this case and communicate 
with the veteran as necessary to maximize 
the likelihood of success.  Arrangement 
should be made with an appropriate VA 
outpatient dermatology or other clinic 
for immediate observation and 
documentation of an exacerbation of the 
veteran's condition should one occur at a 
time other than when the formal 
compensation examination is scheduled.

4.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub.  L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

5.  Thereafter, personnel of the 
originating agency shall readjudicate the 
claim at issue, including whether 
referral to appropriate VA authority for 
extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  If any 
element of the claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




